Citation Nr: 0805245	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension separate from the 20 percent evaluation assigned 
for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that the record supports the assignment 
of an initial compensable evaluation for his hypertension.  
In support of his claim, the veteran submitted a statement 
from Dr. Nemr, indicating that despite being prescribed 
Cozaar, the veteran's blood pressure "continues to run 
Systolic > 160 and Diastolic > 100."  However, in reviewing 
the veteran's treatment reports and records, the Board finds 
that there is not sufficient evidence of record to support 
Dr. Nemr's statement.  The Board also notes that the veteran 
has not been afforded a VA examination for compensation 
purposes to ascertain the current nature and severity of his 
service-connected hypertension.  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).   

A recent decision of the Court of Appeals for Veterans' 
Claims (Court) established specific requirements for VCAA 
notices sent with regard to increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AOJ should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decisions in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), are fully 
met.

2. The AOJ should then contact the 
veteran and request that he provide 
information as to all medical care 
providers who treated him for 
hypertension since June 2003.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for his hypertension, not already of 
record, for incorporation into the 
record.   

3. The AOJ should then schedule the 
veteran for a VA examination for the 
purposes of ascertaining the severity of 
his hypertension.  The claims file, 
including this remand, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The examiner 
should perform any medically indicated 
testing.  After reviewing the record and 
examining the veteran, the examiner 
should specify whether more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
diastolic pressure is predominantly 100 
or more, or his systolic pressure 
predominantly 160 or more.  A complete 
rationale should accompany all opinions 
provided.   

4.  Upon completion of the above, the AOJ 
should readjudicate the issue on appeal.  
If any benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


